          Case 4:16-cr-00155-KGB Document 12 Filed 10/09/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                  Case No. 4:16-cr-00155 KGB

CYRIL FRITCH                                                                        DEFENDANT

                                             ORDER

       Defendant Cyril Fritch has filed a pro se motion for early termination of his term of

supervised release (Dkt. No. 3). The government responded in opposition to Mr. Fritch’s motion

(Dkt. No. 10). Mr. Fritch filed a status request, reply, and waiver of Rule 32.1 hearing (Dkt. No.

11). For the following reasons, the Court denies Mr. Fritch’s motion for early termination of his

term of supervised release (Dkt. No. 3). The Court denies as moot his status request, reply, and

waiver of Rule 32.1 hearing (Dkt. No. 11).

       Pursuant to 18 U.S.C. § 3583(e), the Court may terminate a term of supervised release

where, after consideration of the Federal Rules of Criminal Procedure and certain enumerated

factors, the Court concludes that such action is warranted by the conduct of the defendant and is

in the interest of justice. The Court acknowledges that Mr. Fritch appears to have complied with

his conditions of supervised release to date, participated in appropriate treatment and testing, and

settled into a stable environment with respect to housing, community, and employment. Of course,

this Court expects compliance with the conditions of supervised release from every defendant who

appears before the Court. Based on the information before the Court, the Court commends Mr.

Fritch on his performance to date and encourages his progress in regard to the goals of supervision.

       When evaluating Mr. Fritch’s request, however, the Court also considers the nature of the

crimes for which Mr. Fritch is currently on supervised release and his past criminal history. In this
          Case 4:16-cr-00155-KGB Document 12 Filed 10/09/20 Page 2 of 2




case, Mr. Fritch pled guilty to receipt and distribution of child pornography in violation of 18

U.S.C. § 2252(a)(2) (Dkt. No. 10, at 2). At the time of sentencing, he received a 121-month term

of imprisonment to be followed by a 15-year term of supervised release (Id.). Here, Mr. Fritch’s

term of supervised release began on March 29, 2016. Along with these considerations, the Court

also weighs the fact that, at the time of sentencing, the sentencing court concluded that a term of

supervised release of 15 years was sufficient but not greater than necessary to comply with the

purposes of sentencing set forth in 18 U.S.C. § 3553(a). Based upon the information before the

Court, the Court does not find evidence to show that circumstances have changed or that

completion of Mr. Fritch’s term of supervised release will present some unusual hardship. See

United States v. Kattom, Case No. 4:06cr00053-06-JLH, 2009 WL 3783783, at *1 (E.D. Ark. Nov.

10, 2009) (unpublished).

       After careful consideration of all of the parties’ filings, taking all of the facts into account

and considering the factors set forth in Section 3553(a), the Court finds that early termination of

Mr. Fritch’s supervised release at this time is not in the interest of justice. 18 U.S.C. § 3583(e)(1).

Accordingly, the Court denies without prejudice Mr. Fritch’s motion for early termination of

supervised release and denies as moot his status request, reply, and waiver of Rule 32.1 hearing

(Dkt. Nos. 3, 11).

       It is so ordered, this the 9th day of October, 2020.

                                                              _______________________________
                                                              Kristine G. Baker
                                                              United States District Judge




                                                  2
